I agree with Justice Bliss that this case should be affirmed.
The two alleged errors most seriously complained of relate to the cross-examination of defendant and the admission of testimony as to certain parts of defendant's relationship with Eva Garrels.
The rule which the majority seek to apply is that laid down in section 13892, Code of Iowa, 1939, and especially that part which provides that the State shall be strictly confined therein to matters testified to in the examination in chief. But in applying this provision of the Code we must not forget that of *Page 542 
equal importance is that part of the section which provides that when a defendant testifies in his own behalf he shall be subjected to examination as an ordinary witness. There is no reason why matters testified to in chief by the defendant may not be amplified on cross-examination. See our recent case of State v. Ragona, 232 Iowa 700, 5 N.W.2d 907. I do not think that the State brought out, or sought to bring out, in that part of the cross-examination objected to, any fact other than had previously been shown by the defendant himself. A defendant, who, as a witness, testifies to a fact, cannot take advantage of this Code provision to avoid being cross-examined on that fact. The section was designed to protect a defendant from examination on matters outside of, and not relating to, his examination in chief, but it need be extended no further.
The majority opinion objects to the introduction of testimony showing adultery and assistance in producing an abortion. The rule that testimony relating to other crimes is admissible, when relevant, to show motive, intent, absence of mistake or accident, a common scheme, or identity, has long been established in this state. These exceptions to the rule that the State cannot prove against defendant any crime not alleged in the indictment are clearly set out in State v. Vance, 119 Iowa 685, 94 N.W. 204, and have been consistently followed. If the State had shown separate criminal acts not connected with other evidence tending to show a general purpose or design there might be reason for their exclusion, but here there was ample evidence as to the relations of defendant and Eva Garrels, all of which tended to show their future plans and purposes, of which evidence the admitted testimony constituted a connected and relevant part. It did not constitute testimony of isolated acts. The condition of the father was as much of an obstacle to their future matrimonial plans as was defendant's wife, with the exception that it was apparent he was soon to be relieved of the latter. This series of circumstances introduced in evidence was properly admitted as tending to show motive. If any part of defendant's conduct and relationship with Eva Garrels was admissible, and certainly there were such parts, then at what point could the trial judge refuse the introduction *Page 543 
of further testimony? How much could he admit and how much refuse? We are putting a difficult problem to a trial judge in a case of this kind if we thus limit testimony as to motive.
After careful examination of the record I am satisfied that the defendant was fairly tried, that his rights were fully protected, and that there was not reversible error.